Citation Nr: 1449786	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  06-09 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Sandra Booth, Attorney


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from October 1942 to October 1945, including in combat.  He died in February 2004.  The Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Appellant's claim of service connection for the cause of the Veteran's death.  The Appellant disagreed with this decision in December 2004.  She perfected a timely appeal in February 2006.

In December 2008, the Board denied the Appellant's claim.  The Appellant, through her attorney, and VA's Office of General Counsel (OGC) appealed the Board's December 2008 decision to the United States Court of Appeals for Veterans Claims (Court) by filing a Joint Motion for Remand.  In an October 2009 Order, the Court granted the Joint Motion, vacating and remanding the Board's December 2008 decision.

In March 2010 and in August 2011, the Board remanded the Appellant's appeal to the Agency of Original Jurisdiction for additional development.  The Board specifically found in its August 2011 remand that VA opinions of record dated in April 2006 and in July 2010 were inadequate for VA disability compensation purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that, when VA undertakes to provide Veteran with examination, it must be adequate for VA purposes).  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ obtain addendum opinions concerning the contended causal relationship between the cause of the Veteran's death and active service.  These opinions were obtained in July 2010 and in January 2012.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence, to include the Veteran's corrected death certificate, shows that he died in February 2004 of chronic obstructive pulmonary disease (COPD)/bronchiectasis due to cirrhosis and congestive heart failure; other significant conditions contributing to death but not resulting in the underlying cause of death were acute cholecystitis, atrial fibrillation, congestive heart failure, renal failure, and hepatic failure.

2.  At the time of the Veteran's death, service connection was in effect for bronchiectasis, evaluated as 30 percent disabling effective August 25, 1965.

3.  The record evidence shows that the cause of the Veteran's death is related to active service.


CONCLUSION OF LAW

The Veteran's death was caused by, or substantially or materially contributed to, a disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Appellant's claim of service connection for the cause of the Veteran's death, which is not prejudicial to her, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Cause of Death Claim

The Appellant contends that the cause of the Veteran's death is related to active service.  She specifically contends that the Veteran's service-connected bronchiectasis was a component of the COPD which caused his death several decades after his service separation.

Laws and Regulations

To establish service connection for the cause of the Veteran's death, evidence must be presented which in some fashion links the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).  In short, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including bronchiectasis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  The Veteran's death certificate lists COPD/bronchiectasis due to cirrhosis and congestive heart failure as the cause of his death.  Because bronchiectasis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology is applicable to the Appellant's claim.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background & Analysis

The Board finds that the evidence supports granting the Appellant's claim of service connection for the cause of the Veteran's death.  As noted above, she contends that the Veteran's service-connected bronchiectasis caused or contributed to his death from COPD several decades after his service separation.  The record evidence supports the Appellant's assertions regarding a contended causal relationship between the cause of the Veteran's death and active service.  The Veteran's corrected death certificate, submitted in August 2006 along with an affidavit from the physician, R.T., M.D., who completed the original death certificate and a letter (originally dated in March 2005) from Dr. R.T. explaining why the death certificate was being corrected, indicates that the cause of the Veteran's death was chronic obstructive pulmonary disease (COPD)/bronchiectasis due to cirrhosis and congestive heart failure; other significant conditions contributing to death but not resulting in the underlying cause of death were acute cholecystitis, atrial fibrillation, congestive heart failure, renal failure, and hepatic failure.  

In his letter attached to the Veteran's corrected death certificate, which was received by VA in August 2006, Dr. R.T. explained that this death certificate was being corrected because the Veteran only had been transferred to his palliative care service the day before his death so he had provided the original cause of death as hepatic failure due to cirrhosis.  Dr. R.T. noted that the Veteran had "died related to complications associated with a laporoscopic cholecystectomy."  A subsequent review of the Veteran's records by Dr. R.T. showed that, in fact, the Veteran "did not have convincing evidence of cirrhosis" at the time of his death based on a November 2003 abdominal computerized tomography (CT) scan and a February 2004 abdominal ultrasound.  "[The Veteran] did develop acute hepatic failure, which was a contributing factor in his death, but the cause of this is unclear.  It is clear that [the Veteran] had severe underlying lung disease, which had variously been referred to as COPD and bronchiectasis."  Dr. R.T. stated that he had confirmed the Veteran's pulmonary diagnoses with M.C., M.D., his pulmonologist prior to his death.  Dr. R.T. also stated:

Post-operatively, [the Veteran] suffered from a cascade of medical problems, ultimately resulting in multi-organ system failure.  As a result of my review, I concluded that the [Veteran] actually died primarily as a result of his underlying pulmonary disease, although because there were multiple complicating factors, identifying a single primary cause of death is difficult to do with certainty.  Nevertheless, I believe [the Veteran's] pulmonary problems were primary and his cardiac, renal, and hepatic problems were secondary.

The Board acknowledges that VA examiners in April 2006 and in July 2010 provided negative nexus opinions concerning the contended causal relationship between the cause of the Veteran's death and active service.  As noted in the Introduction, both of these opinions were found to be inadequate for VA disability compensation purposes in the August 2011 Board remand.  See Board remand dated August 31, 2011, at pp. 3-4; see also Barr, 21 Vet. App. at 303.  Thus, neither of these opinions will be discussed further in this decision.

The Board also acknowledges that, in January 2012, a VA clinician (who also provided the July 2010 opinion) provided another negative nexus opinion concerning the contended causal relationship between the cause of the Veteran's death and active service.  Following a review of the Veteran's claims file, including his service treatment records and post-service VA treatment records, the January 2012 VA clinician stated that current medical literature indicated that chronic bronchitis is no longer part of the definition of COPD.  This clinician also stated that, because the Veteran had died in 2004, his analysis of the contended causal relationship between the cause of the Veteran's death and active service would be based on the prevailing definitions in the medical literature concerning COPD as of 2004.  He noted that none of the relevant medical literature in 2004 indicated that chronic bronchitis was considered part of COPD.  Therefore, the January 2012 VA clinician concluded that chronic bronchitis was not considered part of the Veteran's COPD at the time of his death in 2004.  Noting that chronic bronchitis was defined as "recurrent sputum production" and "may eventually lead to bronchiectasis" and that chronic bronchitis and bronchiectasis "are separate entities from COPD," the January 2012 VA clinician opined that it was much less likely than not that the Veteran's COPD was caused by his in-service diagnosis of chronic bronchitis.  This clinician also opined that it was more likely than not that the Veteran's COPD was caused by "his long smoking history (the vast majority of which occurred after he was discharged from the service) rather than the in-service chronic bronchitis."  The January 2014 VA clinician finally stated:

Regarding the relationship between the in-service chronic bronchitis and death, chronic bronchitis (i.e., chronic sputum production) in and of itself is very unlikely to cause death.  On the other hand, COPD leads to respiratory failure and is a common cause of death.  The death certificate lists COPD but not chronic bronchitis or bronchiectasis.  Hence there is no evidence to suggest that the chronic bronchitis played a role in the eventual death based on what is listed in the death certificate or based on the fact that chronic bronchitis in and of itself rarely causes death.

(Emphasis added.)  This VA clinician opined that it was "much less likely than not" that the Veteran's service-connected chronic bronchiectasis caused his death.

The Court has held that the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).  A medical opinion based upon an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even one reached by a medical professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court also has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).

The Board finds the January 2012 VA clinician's opinion is less than probative on the issue of whether the cause of the Veteran's death is related to active service.  The January 2012 VA clinician's opinion is based on an inaccurate factual premise because this clinician stated that the Veteran's "death certificate lists COPD but not chronic bronchitis or bronchiectasis" as a cause of death.  This reflects a misreading of the Veteran's corrected death certificate because that document clearly shows that the cause of the Veteran's death was COPD/bronchiectasis due to cirrhosis and congestive heart failure.  The January 2012 VA clinician's opinion has no factual predicate in the record (i.e., that COPD and not bronchiectasis was listed as the sole cause of the Veteran's death) and no clinical evidence to support its conclusion that it was less likely than not that the Veteran's service-connected chronic bronchiectasis caused or contributed to his death.  Thus, the Board finds that the January 2012 VA examiner's opinion is not probative on the issue of whether the cause of the Veteran's death is related to active service.  In summary, the Appellant has contended, and the record evidence (a corrected death certificate and Dr. R.T.'s explanation for the correction, both received in August 2006) shows, that the cause of the Veteran's death is related to active service.  Thus, the Board finds that service connection for the cause of the Veteran's death is warranted.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


